DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement mailed 17 December 2021 was received on 30 December 2021.  Applicant has elected Group I, claims 1 – 25 without traverse.  Claims 26 and 27 are withdrawn from further consideration and an Action on the merits of claims 1 – 25 follows below.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing of the claimed pad under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claims 12, and 20 – 22 are objected to because of the following informalities: 
Claim 12 recites “the at least partly porous first sheet is marked or predefined for identification for use as the water receiving side of the pad”.  It would appear that the claim should recite ‘the at least partly porous first sheet is marked or predefined with identification to identify use as the water receiving side of the pad’.
Claims 20 – 22 recite “is made up for at least”.  It would appear the claims should recited ‘is made up of at least’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second fluid flow resistance in combination with the third fluid flow resistance amount to at least a duplication of the second fluid flow resistance”.  It is unclear what is being claimed.  As recited it would appear that “at least a duplication” would also allow for the second fluid flow resistance in combination with the third fluid flow resistance could also be greater than a duplication of the second fluid flow resistance.  Clarification is required.
Regarding claims 14 and 15, it is unclear if “the bed of roasted and ground coffee particles” is the same as “the bed of coffee particles” recited in claim 1.
Regarding claims 14 and 15, there is no antecedent basis for the recitation “the bed of roasted and ground coffee particles”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 11, 13, 14, and 16 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cai US2004/0005384 in view of Kamerbeek US 2012/0121765 in view of Whatman.
Regarding claim 1, Cai discloses a pad (pod) capable of being used in a beverage preparing device which comprises an at least partly porous first sheet of flexible material (filter paper 44), an at least partly porous second sheet of flexible material (filter paper 40), and a bed of coffee particles (33) is provided between the first and second sheet (paragraph [0042] and fig. 4).  The first sheet forms an inlet sheet at a 
Claim 1 differs from Cai in disclosing the bed of coffee particles would have a first fluid flow resistance and the exit filter would have a second fluid flow resistance that exceeds the first fluid flow resistance.  
Kamerbeek discloses a pad (capsule) capable of being used in a beverage preparing device which comprises an at least partly porous first sheet of flexible material (filtering paper), an at least partly porous second sheet of flexible material (filtering paper), and a bed of coffee particles is provided between the first and second sheet (paragraph [0018] and fig. 4 reference signs 32 and 34).  The first sheet (32) forms an inlet sheet at a water receiving side of the pad, the second sheet (34) forms an exit filter at an outlet side of the pad (paragraph [0058]), and the bed of coffee particles creates a first flow resistance to water flowing through said particles (the extractable product . . . provides a . . . resistance) (paragraph [0045]).  Further, Kamerbeek discloses the exit filter would have a second fluid flow resistance that exceeds the first fluid flow resistance (the flow resistance of the exit layer is also higher than the flow resistance of the tablets) (paragraph [0061]).  Kamerbeek is creating a flow resistance in the exit filter, i.e. the second sheet, which exceeds the first flow resistance in order to increase the time hot water would reside in the pad and thereby improve the quality of an extracted beverage which is applicant’s reason for doing so as well.  To therefore modify Cai and create a flow resistance in the second sheet that exceeds the first flow 
With respect to the filter being selected to possess a Herzberg water permeability of 300 — 3500 seconds per 100 ml per 10 cm2 at a pressure head of 50 mm Hg for generating a third fluid flow resistance, in the presence of coffee particles, which exceeds the first fluid flow resistance, Cai in view of Kamerbeek discloses that varying the flow resistance of the exit filter to improve the quality of a prepared beverage would have been a matter of routine optimization to the ordinarily skilled artisan and therefore it would have been obvious to do so.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only a change of form or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.A.).
Nevertheless, Whatman discloses a common filter (589/3) which is normally used as an exit filter to slow the exit of a fluid, that is to increase fluid flow resistance, and to increase retention of fine particles (less than 2µm).  Whatman further discloses the filter has a Herzberg water permeability of 750 seconds per 100 ml per 10 cm2 (750 Herzberg) (page 1, typical properties).  Once it was known to increase the fluid flow resistance of an exit filter to improve the quality of a prepared beverage substitution of one known filter for another known filter, in this case a Whatman 589/3 filter, to achieve predictable results would have been obvious.  An express suggestion to substitute one 
Regarding claims 2, 4, and 5, Cai in view of Kamerbeek in view of Whatman disclose the inlet sheet (44) and the exit filter (42) are connected to one another (sealed) to form connected sheets that define an interior space in which the bed of coffee particles is enclosed, that the sheets each have a perimeter edge (36/35), and the connected sheets have mutually different diameters (‘384, paragraph [0042] and fig. 4).
Regarding claim 3, Cai in view of Kamerbeek in view of Whatman disclose there would be an at least partly porous third sheet of flexible material (additional layer 40) between the first and second sheets of flexible material (‘765, paragraph [0053] and fig. 3) (‘384, fig. 5b).  Further, since the inlet sheet and third sheet would both be connected to the sidewall of the pad (‘384, reference sign 40) it is seen that the first and third sheet are connected to one another and enclose the coffee particles.
Regarding claims 6 and 13, Cai in view of Kamerbeek in view of Whatman disclose there would be a third fluid flow resistance in that the exit layer together with, that is added to, the extractable product provides a barrier or flow restriction (‘765, paragraph [0009]) which is to say that the first and second fluid resistances are additive to create a third fluid flow resistance larger than the sum of the first and second fluid 
Regarding claim 7, Cai in view of Kamerbeek in view of Whatman disclose the exit filter (Whatman 589/3) would have a Herzberg water permeability between 375 – 2800 seconds per 100 ml per 10 cm2 (Whatman, typical properties, grade 589/3).
Regarding claims 8 and 9, Cai in view of Kamerbeek in view of Whatman disclose the exit filter would have an average pore size between 0.1 and 6 µm (<2 µm) (Whatman, typical properties, grade 589/3).
Regarding claims 10 and 11, since Cai in view of Kamerbeek in view of Whatman disclose the first and second sheet to be filters it is obvious that the first sheet includes a first filter and the second sheet includes a second filter.  Further regarding claim 11, Cai in view of Kamerbeek in view of Whatman disclose the second sheet would also include a second filter (the exit layer itself may be a layer of a perforated sheet and a porous sheet) (‘765, paragraph [0014]).
Regarding claim 14, Cai in view of Kamerbeek in view of Whatman discloses the bed of roasted and ground coffee particles has a grind size with an average value of between 150 – 600 µm (.2 mm - .4 mm) (‘765, paragraph [0018]).
Regarding claims 16 and 17, Cai in view of Kamerbeek in view of Whatman discloses that controlling the pressure drop within the pad is of significant importance and would be a matter of routine optimization which the ordinarily skilled artisan would 
Nevertheless, since Cai in view of Kamerbeek in view of Whatman discloses an exit filter (Whatman 589/3) possessing a Herzberg water permeability of 300 — 3500 seconds per 100 ml per 10 cm2 at a pressure head of 50 mm Hg and that the bed of roast and ground coffee particles would have a grind size with an average value of between 150 – 600 µm as claimed it would be expected that the second and third fluid flow resistance combined would correspond to a pressure drop of between 0.4 and 0.9 bar.  
Regarding claims 18 and 19 Cai in view of Kamerbeek in view of Whatman disclose at least one of the first sheet and the second sheet would be made of a non-woven filtering paper (Whatman, page 1, Quantitative Filter Papers, line 2 “Cellulose Filters”).
Regarding claims 20 – 23, Cai in view of Kamerbeek in view of Whatman disclose at least one of the first sheet and the second sheet is a non-woven filter material made up of at least 90 % cellulose and contains ash (Whatman, page 1, Quantitative Filter Papers, ln 2 “Cellulose Filters” and ash content of 0.01).  As shown in figure 4 and on page 10, line 2 of applicant’s specification applicant appears to use the same Whatman 589/3 filter paper, as disclosed by the prior art.
Regarding claims 24 and 25, as set forth in the rejection of claim 1 Cai in view of Kamerbeek in view of Whatman disclose it would have been obvious to use of a Whatman 589/3 filter paper which would result in the claimed permeability properties.  Further Cai in view of Kamerbeek in view of Whatman disclose that Whatman 589/3 2 and a thickness of 150 µm.  Given that paper density is calculated by dividing the basis weight by the thickness of the paper it is seen that Cai in view of Kamerbeek in view of Whatman discloses the density of the first or second sheet would be between 525 – 850 kg per m3 (567 kg/m3) (Whatman, typical properties, grade 589/3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cai US2004/0005384 in view of Kamerbeek US 2012/0121765 in view of Whatman in view of Herod US 2001/0053399.
Claim 12 differs from Cai in view of Kamerbeek in view of Whatman in the at least partly porous first sheet is marked or predefined for identification for use as the water receiving side of the pad.
Regarding claim 12, Herod discloses a pad capable of being used in a beverage preparing device which comprises an at least partly porous first sheet of flexible material (top filter 11), an at least partly porous second sheet of flexible material (second filter 15), and a bed of coffee particles (coffee 14, 17) (paragraph [0009]).  Herod further discloses that in order to get the desired results water used to prepare a beverage must travel through the pad in only one direction and that the at least partly porous first sheet of flexible material of the pad would be marked with identification (top 18) to show which side of the pad would be used as the water receiving side.  Herod is making an at least partly porous first sheet with identification to ensure the pad will be inserted into a brewing device such that water will pass through the bed of coffee particles in the right direction to obtain the desired optimum beverage which is applicant’s reason for doing so as well.  To therefore modify Cai in view of Kamerbeek in view of Whatman and mark .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cai US2004/0005384 in view of Kamerbeek US 2012/0121765 in view of Whatman as further evidenced by Koch et al. EP 0 844 195.
Claim 15 differs from Cai in view of Kamerbeek in view of Whatman in the bed of roasted and ground coffee particles having a particle size distribution in which 5 – 40 mass% of roasted and ground coffee is 1 – 100 µm or smaller.  As further evidenced by Koch all roast and ground coffee has a particle size distribution within the grind size and the reported grind size is an average value which also comprises larger and smaller particle sizes, which would include particle sizes of 1 – 100 µm or smaller.  Koch further discloses that for a grind size with an average value 300 µm roast and ground coffee particles in the form of coffee fines, that is particles with a size of less than 90 µm would normally be present in an amount of 5 and 15 % (‘195 translation page 2, paragraph 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        14 January 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792